Citation Nr: 0211926	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had over 20 years active duty service ending in 
November 1962. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  By rating decision in January 1985, a claim by the 
veteran for service connection for bilateral knee disability 
was denied; the veteran was notified of this determination, 
but he did not file a notice of disagreement to initiate an 
appeal. 

2.  Evidence received since the January 1985 rating decision 
does not bear directly and substantially upon the matter at 
hand, and is not so significant that it must be considered in 
order to fully decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1985 rating decision which denied entitlement 
to service connection for bilateral knee disability is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
bilateral knee disability  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, post-
service medical records, and correspondence and testimony 
from the veteran.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a right hip and right 
leg disability.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and correspondence have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  An April 2000 RO letter effectively 
informed the veteran of the types of evidence necessary to 
reopen his claim.  See Quartuccio v. Principi, No. 01-997 
(Vet. App. June 19, 2002). 

The Board also observes at this point that this new 
legislation expressly provides that the duty to assist shall 
not be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence has 
been presented or secured as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The veteran originally filed his claim of entitlement to 
service connection for knee disability in November 1984, and 
the claim was denied in a January 1985 rating decision.  He 
was informed of the decision and of his procedural and 
appellate rights by letter dated in January 1985.  However, 
the veteran did not file a notice of disagreement to initiate 
an appeal from the January 1985 decision, and that 
determination became final.  38 U.S.C.A. § 7105(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Evidence of record at the time of the January 1985 rating 
decision included the veteran's service medical records and 
post-service medical records, including a November 1984 
memorandum from Stanley W. Moss, M.D. to the effect that the 
veteran's working in pressure chambers during service and 
having the "bends" was a possible cause of his knee 
problems, but was "not the most probable cause."  Based on 
that evidence, the RO denied the veteran's claim in January 
1985.  

Evidence received of record since the January 1985 rating 
decision includes the veteran's statements, copies of private 
and VA treatment/examination records, a letter from a 
retirement board, Social Security records and an August 2000 
letter from an individual who worked with the veteran during 
service.  Many of the treatment/examination reports document 
treatment for other disorders and are not relevant to the 
knee claims.  A December 1979 letter from Dr. Richard G. 
Gardner does refer to a history of knee problems and notes 
that the veteran suffers from arthritis of the knees.  
However, there is nothing in this letter which in any way 
suggests incurrence or aggravation of the knee problems, 
including arthritis, as a result of the veteran's military 
service which ended many years before.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Moreover, nothing in this letter 
dates the manifestation of arthritis to the year after the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  There is also no opinion relating 
knee disorders to having the "bends" during military 
service.  38 C.F. R. § 3.303(d).  Likewise, none of the other 
medical records received subsequent to January 1985 include 
any such information or opinions.  The August 2000 letter 
from a fellow serviceman does refer to the fact that this 
individual worked with the veteran in a "High Altitude 
Chamber Unit," and that the veteran suffered the "bends" 
at least twice a week.  However, the letter includes no 
reference to any knee problems during service. 

After reviewing the record, the Board is compelled to 
conclude that none of the evidence received since the January 
1985 rating decision is new and material.  Those items of 
newly received evidence which are relevant to the issue on 
appeal add nothing new to the record which was not already 
known at the time of the January 1985 determination.  In 
fact, it appears that the veteran continues to assert that 
his current knee disorders are due to having suffered the 
"bends" during service, and he has again referred to the 
opinion of a medical doctor.  However, not only does the 
record show that the opinion of Dr. Moss was already of 
record in January 1985, but a reading of the opinion letter 
actually shows that Dr. Moss referred to the "bends" only 
as a possible cause.  Dr. Moss further opined that it was not 
the most probable cause.  

In sum, the Board finds that new and material evidence has 
not been received to reopen the veteran's claim of 
entitlement to service connection for bilateral knee 
disability. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

